Order entered April 6, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00949-CR

                      TRUMAN KEVIN SLOAN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 354th District Court
                              Hunt County, Texas
                        Trial Court Cause No. 30081CR

                                     ORDER

      Before the Court is appellant’s motion for access to the appellate record. We

GRANT the motion and ORDER appellate counsel Peter I. Morgan to provide

appellant with paper copies of the clerk’s and reporter’s records in the above case.

We further ORDER appellate counsel to provide this Court, within FIFTEEN

DAYS of the date of this order, with written verification that the record has been

sent to appellant.

      Appellant’s pro se response is due by June 10, 2022.
      We DIRECT the Clerk to send copies of this order to the Honorable Keli

Aiken, Presiding Judge, 354th Judicial District Court; Peter I. Morgan; and the

Hunt County District Attorney’s Office.

      We DIRECT the Clerk to send a copy of this order, by first-class mail, to

Truman Kevin Sloan, TDCJ# 02363751, Cole Unit, 3801 Silo Road, Bonham, TX,

TX 75418.

                                          /s/   LANA MYERS
                                                JUSTICE